Opinion by
Judge Cofer:
By the terms of the written agreement of the parties to refer to *288arbitrators the matters in dispute between them, it was only in case of disagreement between the chosen arbitrators that the umpire selected by them was to act, and when such disagreement occurred the parties had a right to the decision of the umpire alone made upon his own responsibility according to his own judgment. Royse’s Adm’r., et al., v. McCall, 5 Bush 695; Darnel v. Daniel, 6 Dana 93.

Webb & Masterson, for appellant.


DeHavon & Carroll, for appellee.

When the arbitrators disagreed, they should have withdrawn from any further participation in the matter, and have left the umpire to make his decision; and the fact of their disagreement, and that the decision was that of the umpire, should have been stated in the written award, which should have been signed by all. Instead of doing this, one of the arbitrators seems to have united with the umpire in making the award, which may be the result of mutual concessions between them instead of being the decision of the umpire alone.
Judgment affirmed.